Douglas, J.,
dissenting. This case is not about flag burning. This case is not a Texas v. Johnson (1989), 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 case. This case is not about the right to assemble publicly. This case is not about free speech. This case is about a woman who was charged, tried and convicted of violating R.C. 2917.01(A)(1), which law prohibits any person from inciting another person(s) to commit any offense of violence. The record here, even as set forth in the majority opinion, leads to the inescapable conclusion that appellant’s actions (with or without the flag burning) could reasonably be construed by a jury to contravene the proscription of R.C. 2917.01(A)(1).
Appellant was not merely expressing a provocative idea. She was also acting and it is this behavior that offends the statute. There has been much discussion in this case concerning Brandenburg v. Ohio (1969), 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430. I believe the proper emphasis from Brandenburg, in the context of the case at bar, should be on Brandenburg’s language that the states may not prohibit the advocacy of the use of force or of law violation “ * * * except where such advocacy is directed to inciting or producing imminent lawless action and is likely to incite or produce such action.” (Footnote omitted and emphasis added.) Id. at 447, 89 S.Ct. at 1829, 23 L.Ed.2d at 434.
That is exactly what happened here — appellant’s actions incited and brought about imminent lawlessness. In this regard, I find State v. Hoffman (1979), 57 Ohio St.2d 129, 11 O.O.3d 298, 387 N.E.2d 239, both instructive and helpful. The jury in the instant case, the trial judge, and two judges of the court of appeals believed, and I believe, that appellant crossed the line and, thereby, clearly *497violated R.C. 2917.01(A)(1). Her actions, for which she was convicted, have nothing to do with her burning the flag or with free speech. The verdict of the jury, the judgment of the trial court and that of the court of appeals should be affirmed. Because the majority does not do so, I respectfully dissent.
Resnick and Gwin, JJ., concur in the foregoing dissenting opinion.